                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                 KEY WEST DIVISION

                                            CASE NO:

PABLO ARIAS,

       Plaintiff,

       v.

HAMMERHEAD TERMITE CONTROL, INC.,
a Florida for-profit corporation, and
MARK WEINBERG, individually,

       Defendants.

                                      /

            COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

       Plaintiff, PABLO ARIAS (“ARIAS”), pursuant to 29 U.S.C. § 216(b), files the following

Complaint for Damages and Demand for Jury Trial against Defendants, HAMMERHEAD

TERMITE CONTROL, INC., (“HTCI”), and MARK WEINBERG, (“WEINBERG”),

individually (collectively referred to hereinafter as “Defendants”), and alleges as follows:

                                          INTRODUCTION

   1. Defendants unlawfully deprived Plaintiff of overtime compensation during the course of

       his employment. This action arises as a collective action for claims arising under the Fair

       Labor Standards Act (“FLSA”), pursuant to 29 U.S.C. §§ 201–216, to recover all wages

       owed to Plaintiff during the course of his employment with Defendants.

                                            PARTIES

   2. During all times material hereto, Plaintiff, ARIAS, was a resident of Monroe County,

       Florida, over the age of 18 years, and otherwise sui juris.
3. During all times material hereto, Defendant, HTCI, was a Florida for-profit corporation

     located and transacting business within the Florida Keys, within the jurisdiction of this

     Honorable Court.

4. HTCI is headquartered and operates its principal location at 30385 Quail Roost Trail, Big

     Pine Key, Florida 33043.

5. Defendant, HTCI, was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during all

     times pertinent to the allegations herein.

6. During all times material hereto, Defendant, WEINBERG, was a resident of the Southern

     District of Florida, owner of the Defendant company, and Plaintiff’s supervisor while

     Plaintiff worked for the Defendant company.

7. During all times material hereto, Defendant, WEINBERG, was over the age of 18 years,

     and was vested with the ultimate control and decision-making authority over the hiring,

     firing, day-to-day operations, and pay practices for Defendant, HTCI, during the relevant

     time period.

8. Defendant, WEINBERG, was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d),

     during all times pertinent to the allegations herein.

                              JURISDICTION AND VENUE

9.   All acts and omissions giving rise to this dispute took place within the Florida Keys, which

     falls within the jurisdiction of this Honorable Court.

10. Defendant, HTCI, is authorized to do business in the State of Florida, including Monroe

     County, Florida, and jurisdiction is therefore proper within the Southern District of Florida

     pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.




                                                  2
   11. Venue is also proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b)

       and 28 U.S.C. § 1391(b).

                                  GENERAL ALLEGATIONS

   12. Defendant, HTCI, provides termite control and fumigation services throughout the Florida

       Keys, and has been operating in Monroe County, Florida since at least 2002.

   13. According to its own website, HTCI holds itself out to the community as follows:

              Since 2002, Hammerhead Termite Control has been working hard
              to help homeowners and businesses fight back against termite
              infestations. When termites have invaded your property, routine pest
              control simply won’t cut it. You require tent fumigation in the
              Florida Keys. Over the past two decades, our talented tent
              fumigations specialists have become the best name in the game,
              providing complete termite control for clients located from
              Marathon to Key West. Not only are we the tea to trust, but we are
              also locally owned, which means we treat you like the valued
              customer you are--not some number to crunch.

See https://www.tentfumigation.net.

   14. HTCI employs individuals like Plaintiff to drive to locations throughout the Florida Keys,

       and prepare and fumigate residential and commercial properties of all different sizes.

                                         FLSA COVERAGE

   15. Defendant, HTCI, is covered under the FLSA through enterprise coverage, as HTCI was

       engaged in interstate commerce during all pertinent times in which Plaintiff was employed.

       More specifically, HTCI’s business and Plaintiff’s work for HTCI’s benefit affected

       interstate commerce because the goods and materials Plaintiff and other employees used

       and/or handled on a constant and/or continuous basis moved through interstate commerce

       prior to or subsequent to Plaintiff’s use of the same. Accordingly, Defendant, HTCI, was

       engaged in interstate commerce pursuant to 29 U.S.C. § 203(s)(1)(B).




                                                3
16. During his employment with Defendant, HTCI, Plaintiff worked with various goods and/or

   materials that have moved through interstate commerce, including, but not limited to the

   following: ladders, tarps, tents, gas fumigants, cranes, protective gear, rope, plastic, tape,

   compressors, etc.

17. Defendant, HTCI, regularly employed two (2) or more employees for the relevant time

   period, and these employees handled goods or materials similar to those goods and

   materials handled by Plaintiff, thus making Defendant, HTCI’s business an enterprise

   covered by the FLSA.

18. Upon information and belief, Defendant, HTCI, grossed or did business in excess of

   $500,000.00 during the years of 2017, 2018, 2019, and is expected to gross in excess of

   $500,000.00 in 2020.

19. During all material times hereto, Plaintiff was a non-exempt employee of Defendants

   HTCI, and WEINBERG, within the meaning of the FLSA.

20. During this time period, Plaintiff (i) did not have supervisory authority over any

   individuals; (ii) did not make any decisions of importance on behalf of NCI; and (iii) was

   not required to possess any advanced training, skill, or prolonged education in order to

   perform any of her primary duties and responsibilities.

                        PLAINTIFF’S WORK FOR DEFENDANTS

21. In or about 2005, Plaintiff, ARIAS, began working for Defendants as a non-exempt

   fumigator employee, and continued to do so until on or about October 13, 2020.

22. Plaintiff was economically dependent upon Defendants, HTCI and WEINBERG, for his

   work and as subject to the control of these Defendants during all pertinent time periods of

   employment.




                                             4
23. During his employment, Plaintiff worked an average of about fifty-five (55) hours per

   week.

24. Defendants paid Plaintiff an average rate of about $23.63 per hour.

25. Defendants failed to pay Plaintiff at the federally mandated overtime rate of time-and-one-

   half his regular hourly rate for all hours worked in excess of forty (40) per week.

26. Instead, Defendants paid Plaintiff straight-time for all hours he worked per week.

27. Plaintiff therefore claims the halftime rate for all hours worked in excess of forty (40) per

   week during his employment with Defendants.

28. The wage violations committed by Defendants were willful and/or intentional, as

   Defendants knew of the overtime requirements of the FLSA and recklessly or intentionally

   failed to compensate Plaintiff in accordance with such requirements.

29. Defendants, HTCI and WEINBERG, hired Plaintiff to work, controlled the hours worked

   and responsibilities and duties performed by Plaintiff, and are jointly and severally liable

   for the FLSA violations alleged herein.

30. As a result of Defendants’ intentional and willful failure to comply with the FLSA, Plaintiff

   has been required to retain the undersigned counsel and are therefore entitled to recover

   reasonable attorney’s fees and costs incurred in the prosecution of these claims.

       COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207
                           (Against all Defendants)

31. Plaintiff re-alleges and re-avers Paragraphs 1 through 30 as though set forth fully herein.

32. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

   § 216(b).

33. For one or more weeks during the time period relevant to this lawsuit, Plaintiff worked in

   excess of forty (40) hours per week for which he was not properly compensated.



                                             5
   34. Plaintiff is entitled to recover statutorily prescribed federal overtime wages at a rate of

       time-and-one-half per hour, for all hours worked in excess of forty (40) per week.

   35. Defendants paid Plaintiff only straight-time for all hours worked per week, including

       overtime hours.

   36. Plaintiff therefore claims the half-time rate for each hour worked in excess of forty (40)

       per week during his employment with Defendants.

   37. Defendants willfully and intentionally refused to pay Plaintiff’s overtime wages as required

       by the Fair Labor Standards Act as Defendants knew or should have known of the FLSA’s

       overtime requirements and either intentionally avoided or recklessly failed to investigate

       proper payroll practices.

   38. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

       counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

   WHEREFORE, Plaintiff, PABLO ARIAS, respectfully requests that this Honorable Court

enter judgment in his favor and against Defendants, HAMMERHEAD TERMITE CONTROL,

INC., (“HTCI”), and MARK WEINBERG (“WEINBERG”), and award Plaintiff: (a) double

unpaid overtime wages as provided by the FLSA to be paid by the Defendants, HAMMERHEAD

TERMITE CONTROL, INC., (“HTCI”), and MARK WEINBERG (“WEINBERG”), jointly and

severally; (b) all reasonable attorney’s fees and litigation costs as permitted under the FLSA; and

any and all such further relief as this Court may deem just and equitable under the circumstances.

                                   DEMAND FOR JURY TRIAL

   Plaintiff, PABLO ARIAS, requests and demands a trial by jury on all appropriate claims.

       Dated this 4th day of January 2021.




                                                 6
                                               Respectfully Submitted,

                                               USA EMPLOYMENT LAWYERS-
                                               JORDAN RICHARDS, PLLC
                                               805 E. Broward Blvd. Suite 301
                                               Fort Lauderdale, Florida 33301
                                               Ph: (954) 871-0050
                                               Counsel for Plaintiff, Pablo Arias

                                               By: /s/ Jordan Richards
                                               JORDAN RICHARDS, ESQUIRE
                                               Florida Bar No. 108372
                                               Jordan@jordanrichardspllc.com
                                               Melissa@jordanrichardspllc.com
                                               Jake@jordanrichardspllc.com


                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on January 4,

2021.

                                               By: /s/ Jordan Richards
                                               JORDAN RICHARDS, ESQUIRE
                                               Florida Bar No. 108372

                                    SERVICE LIST:




                                           7
